Exhibit 10.1
 
AMENDMENT NO. 9 TO CREDIT AGREEMENT
 
THIS AMENDMENT NO. 9 TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 30, 2010, by and among Cornerstone Operating Partnership, L.P., a
Delaware limited partnership (the “Administrative Borrower”), each of the
“Borrowing Base Subsidiaries” party hereto (together with the Administrative
Borrower, each a “Borrower” and collectively, “Borrowers”), the “Guarantors”
signatory hereto (together with Borrowers, the “Credit Parties”), HSH Nordbank
AG, New York Branch, a German banking corporation acting through its New York
branch, as lender (together with its successors and assigns, each a “Lender” and
collectively the “Lenders”), and HSH Nordbank AG, New York Branch, a German
banking corporation acting through its New York branch, in its capacity as
administrative agent for the Lenders (in its capacity as administrative agent
for the Lenders, together with any permitted successor administrative agent, the
“Administrative Agent”) and arranger.  Capitalized terms not defined herein
shall have the respective meanings set forth in the Credit Agreement (as defined
below).
 
Recitals
 
WHEREAS, Borrowers, Guarantors, Lenders and Administrative Agent have entered
into that certain Credit Agreement, dated as of June 30, 2006 (the “Original
Credit Agreement”), as amended by that certain Amendment and Waiver No. 1 to
Credit Agreement, dated as of July 31, 2007 (“Amendment No. 1 to Credit
Agreement”), that certain Amendment No. 2 to Credit Agreement, dated as of
November 14, 2007 (“Amendment No. 2 Credit Agreement”), that certain Amendment
No. 3 to Credit Agreement, dated as of June 30, 2008 (“Amendment No. 3 to Credit
Agreement”), that certain Amendment No. 4 to Credit Agreement, dated as of June
30, 2010 (“Amendment No. 4 to Credit Agreement”), that certain Amendment No. 5
to Credit Agreement, dated as of August 31, 2010 (“Amendment No. 5 to Credit
Agreement”), that certain Amendment No. 6 to Credit Agreement, dated as of
September 30, 2010 (“Amendment No. 6 to Credit Agreement”), that certain
Amendment No. 7 to Credit Agreement, dated as of October 29, 2010 (“Amendment
No. 7 to Credit Agreement”) and that certain Amendment No. 8 to Credit
Agreement, dated as of November 12, 2010 (“Amendment No. 8 to Credit Agreement”,
together with the Original Credit Agreement, Amendment No. 1 to Credit
Agreement, Amendment No. 2 to Credit Agreement, Amendment No. 3 to Credit
Agreement, AmendmentNo. 4 to Credit Agreement, Amendment No. 5 to Credit
Agreement, Amendment No. 6 to Credit Agreement, and Amendment No. 7 to Credit
Agreementand as otherwise modified, amended or supplemented from time to time,
collectively, the “Credit Agreement”);
 
WHEREAS, pursuant to (i) that certain Joinder and Amendment Agreement, dated as
of November 30, 2006, among COP-Goldenwest, LLC, a California limited liability
company (“COP-Goldenwest”), Administrative Borrower, the Guarantors, Lenders and
Administrative Agent, (ii) that certain Joinder Agreement dated as of November
30, 2006, among, COP-Western Ave., LLC a California limited liability company
(“COP-Western”), COP-Goldenwest, Administrative Borrower, the Guarantors,
Lenders and Administrative Agent, (iii) that certain Joinder Agreement, dated as
of January 19, 2007, among COP-Deer Valley, LLC, an Arizona limited liability
company (“COP-Deer Valley”), COP-Western, COP-Goldenwest, Administrative
Borrower, the Guarantors, Lenders and Administrative Agent, and (iv) that
certain Joinder Agreement, dated as of September 28, 2007, among COP-Pinnacle
Peak, LLC, an Arizona limited liability company (“COP-Pinnacle Peak”),
COP-Western, COP-Goldenwest, COP-Deer Valley, Administrative Borrower, the
Guarantors, Lenders and Administrative Agent, each of COP-Goldenwest,
COP-Western, COP-Deer Valley and COP-Pinnacle Peak were joined to the Credit
Agreement and the other Financing Documents, each as a “Borrower” and as a
“Borrowing Base Subsidiary.”

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the payment of the Obligations and the performance of the other
obligations of Borrowers under the Credit Agreement and the other Financing
Documents are secured by, amongst other things, (i) that certain Deed of Trust,
Assignment of Leases and Rents, Fixture Filing and Security Agreement, by
COP-Goldenwest, as grantor, in favor of Commonwealth Land Title Company, solely
as trustee, for the benefit of Administrative Agent, recorded as of December 1,
2006 in the Official Records of Orange County, California, as Instrument No.
2006000808373, as amended by that certain First Amendment to Deed of Trust,
dated as of June 30, 2010, recorded as of July 6, 2010 in the Official Records
of Orange County, California as instrument No. 2010000316843 (as amended and
modified, from time to time, the “Goldenwest Deed of Trust”), encumbering the
property more particularly described therein (the “Goldenwest Property”), (ii)
that certain Assignment of Leases and Rents, by COP-Goldenwest, in favor of
Administrative Agent, recorded as of December 1, 2006 in the Official Records of
Orange County, California, as Instrument No. 2006000808374 (the “Goldenwest
Assignment”), (iii) that certain Deed of Trust, Assignment of Leases and Rents,
Fixture Filing and Security Agreement, by COP-Western, as grantor, in favor of
Commonwealth Land Title Company, solely as trustee, for the benefit of
Administrative Agent, recorded as of December 1, 2006 in the Official Records of
Los Angeles County, California, as Instrument No. 2006266762, as amended by that
certain First Amendment to Recorded Documents, dated as of June 30, 2010,
recorded as of July 6, 2010 in the Official Records of Los Angeles County,
California as Instrument No. 20100918735 (as amended and modified, from time to
time, the “Western Deed of Trust”), encumbering the property more particularly
described therein (the “Western Property”), (iv) that certain Assignment of
Leases and Rents, by COP-Western, in favor of Administrative Agent, recorded as
of December 1, 2006 in the Official Records of Los Angeles County, California,
as Instrument No. 20062667663, as amended by that certain First Amendment to
Recorded Documents, dated as of June 30, 2010, recorded as of July 6, 2010 in
the Official Records of Los Angeles County, California as Instrument No.
20100918735 (as amended and modified, from time to time (the “Western
Assignment”), (v) that certain Deed of Trust, Assignment of Leases and Rents,
Fixture Filing and Security Agreement, by COP-Deer Valley, as grantor, in favor
of Magnus Title Agency, solely as trustee, for the benefit of Administrative
Agent, recorded as of January 22, 2007 in the Official Records of Maricopa
County, Arizona, as Instrument No. 20070081545, as amended by that certain First
Amendment to Recorded Documents, dated as of June 30, 2010, recorded as of July
2, 2010 in the Official Records of Maricopa County, Arizona as Instrument No.
20100566186 (as amended and modified, from time to time, the “Deer Valley Deed
of Trust”), encumbering the property more particularly described therein (the
“Deer Valley Property”), (vi) that certain Assignment of Leases and Rents, by
COP-Deer Valley, in favor of Administrative Agent, recorded as of January 22,
2007 in the Official Records of Maricopa County, Arizona, as Instrument No.
20070081546, as amended by that certain First Amendment to Recorded Documents,
dated as of June 30, 2010, recorded as of July 2, 2010 in the Official Records
of Maricopa County, Arizona as Instrument No. 20100566186 (as amended and
modified, from time to time, the “Deer Valley Assignment”), and (vii) that
certain Deed of Trust, Assignment of Leases and Rents, Fixture Filing and
Security Agreement, by COP-Pinnacle Peak, as grantor, in favor of Lawyers Title
Insurance Corporation, solely as trustee, for the benefit of Administrative
Agent, recorded as of October 2, 2007 in the Official Records of Maricopa
County, Arizona, as Instrument No. 20071083931, as amended by that certain First
Amendment to Recorded Documents, dated as of June 30, 2010, recorded as of July
2, 2010 in the Official Records of Maricopa County, Arizonaas Instrument No.
20100566179 (as amended and modified, from time to time, the “Pinnacle Peak Deed
of Trust”), encumbering the property more particularly described therein (the
“Pinnacle Property”), and (viii) that certain Assignment of Leases and Rents, by
COP-Pinnacle Peak, in favor of Administrative Agent, recorded as of October 2,
2007 in the Official Records of Maricopa County, Arizona, as Instrument No.
20071083932, as amended by that certain First Amendment to Recorded Documents,
dated as of June 30, 2010, recorded as of July 2, 2010 in the Official Records
of Maricopa County, Arizonaas Instrument No. 20100566179 (as amended and
modified, from time to time, the “Pinnacle Peak Assignment”).  The Goldenwest
Deed of Trust, the Western Deed of Trust, the Deer Valley Deed of Trust and the
Pinnacle Peak Deed of Trust hereafter collectively the “Existing Deeds of
Trust”.  The Goldenwest Assignment, the Western Assignment, the Deer Valley
Assignment and the Pinnacle Peak Assignment hereafter collectively the “Existing
Assignments.”The Goldenwest Property, the Western Property, the Deer Valley
Property and the Pinnacle Peak Property hereafter collectively the “Properties.”
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
NOW THEREFORE in consideration of the promises and mutual covenants contained
herein, the parties hereto agree as follows:
 
1.      Amendments.  Upon satisfaction of all of the conditions of effectiveness
set forth in Section 2 below, the following amendments shall take effect:
 
1.1           The following definitions set forth in Section 1.01 of the Loan
Agreement are hereby deleted and replaced with the following text:
 
“Applicable Margin” means as of any date of determination thereof, (a) for the
period of time commencing on the date of the close of Amendment No. 9 to Credit
Agreement and continuing to and including, May 31, 2011 (the “Interest Increase
Date”), three and one half of one percent (3.50%) and (b) for the period of time
commencing on the day immediately following the Interest Increase Date and
continuing through the term of the Loans, three and three quarters of one
percent (3.75%).”
 
““Maturity Date” means September 30, 2011.  Anything in this definition to the
contrary notwithstanding, if the entire principal balance of the Loans shall
become due and payable by acceleration or otherwise on or before the then
Maturity Date, then from and after such principal balance becoming due,
“Maturity Date” shall mean such earlier date.”

 
- 3 -

--------------------------------------------------------------------------------

 
 
1.2           The following definitions are added to and made a part of the
Credit Agreement:
 
“Amendment No. 9 to Credit Agreement” means that certain Amendment No. 9 to
Credit Agreement, dated as of November 30, 2010 by and among the Credit Parties,
Administrative Agent and Lenders.”
 
““Cash or Cash Equivalents” means (i) cash, (ii) marketable securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided, that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one (1)
year from the date of acquisition, (iii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States or any State thereof having, capital, surplus and undivided profits
aggregating in excess of $200,000,000, with maturities of not more than one (1)
year from the date of acquisition by REIT, (iv) commercial paper issued by any
Person incorporated in the United States rated at least A-1 or the equivalent
thereof by Standard & Poor’s Corporation or at least P-1 or the equivalent
thereof by Moody’s Investors Service, Inc. and in each case maturing not more
than one (1) year after the date of acquisition by REIT and (v) investments in
money market or mutual funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above, in each
case, which are owned by REIT on an individual basis (as opposed to being owned
jointly with any other Person).
 
“First Amendment to Assignment of Leases and Rents (Goldenwest)” means that
certain First Amendment to Assignment of Leases and Rents, dated as of the date
hereof, by and among, COP-Goldenwest, and Administrative Agent.”
 
“Interest Increase Date” shall have the meaning set forth in the definition of
“Applicable Margin” hereof.”
 
“Non-Borrowing Base Net Operating Income” means an amount which is the
difference between (x) Non-Borrowing Base Operating Revenues and (y)
Non-Borrowing Base Operating Expenses.
 
“Non-Borrowing Base Operating Expenses” means all expenses incurred by the
Borrowers in the normal course of business in connection with the operation of
the Non-Borrowing Base Properties during the period in question determined in
accordance with GAAP (including an allocated quarterly amount on account of
annual or semi-annual installments of insurance premiums and real estate taxes,
but only to the extent such expenses were paid out of revenue from the
Non-Borrowing Base Properties) including, without limitation, imputed quarterly
replacement costs (in an amount equal to two and one-half cents ($0.025) per
rentable square foot of the Non-Borrowing Base Properties), and management fees
equal to the greater of the actual management fees paid during such period and
three percent (3%) of Non-Borrowing Base Operating Revenues, but not including
any extraordinary expenses (e.g., lease-up costs and expenses, brokerage
commissions and fees relating to leases, lease buy-out payments, capital
expenditures and tenant improvement costs/expenses or any other extraordinary
expenses), depreciation, amortization or Interest on the Loans, the calculation
of which shall be reasonably satisfactory to the Administrative Agent.

 
- 4 -

--------------------------------------------------------------------------------

 
 
“Non-Borrowing Base Operating Revenues” means all cash receipts of the Borrowers
from or related to the ownership and operation of or otherwise derived from the
Non-Borrowing Base Properties, including all Space Lease Rents (calculated based
upon all executed and delivered Qualified Space Leases for which no termination
rights (as distinguished from expiration) exist prior to the Maturity Date)
during the period in question as determined in accordance with GAAP, but without
taking into account (i) straight-lining of rents and other similar accounting
requirements, (ii) extraordinary revenues (e.g., lease termination payments or
payments from tenants (current or future) for the reduction of space leased by
such tenants, leases for which termination notices have been tendered to any
Borrower or leases to tenants that are in bankruptcy or otherwise in default
thereunder), (iii) other miscellaneous operating revenues and sums payable to
Borrowers from users facilities or amenities located on the Non-Borrowing Base
Properties, (iv) proceeds from rental or business interruption insurance,
withdrawals from cash reserves and similar such payments, and (v) security
deposits under any Space Lease unless and until they are forfeited by the
depositor.
 
“Non-Borrowing Base Property” means a Property owned in fee simple by a Borrower
that is not accepted as a Borrowing Base Property by the Administrative Agent in
its sole and absolute discretion.”
 
“Second Amendment to Deed of Trust (Goldenwest)” means that certain Second
Amendment to Deed of Trust, dated as of the date hereof, by and among,
COP-Goldenwest, and Administrative Agent.”
 
“Second Amendment to Recorded Documents (Deer Valley)” means that certain Second
Amendment to Recorded Documents, dated as of the date hereof, by and among,
COP-Deer Valley, and Administrative Agent.”
 
“Second Amendment to Recorded Documents (Pinnacle)” means that certain Second
Amendment to Recorded Documents, dated as of the date hereof, by and among,
COP-Pinnacle, and Administrative Agent.”
 
“Second Amendment to Recorded Documents (Western)” means that certain Second
Amendment to Recorded Documents, dated as of the date hereof, by and among,
COP-Western, and Administrative Agent.”
 
“Unencumbered Cash or Cash Equivalents” means Cash or Cash Equivalents that have
not been pledged to any Person as security for any obligation of Guarantor or
any other Person.”

 
- 5 -

--------------------------------------------------------------------------------

 
 
1.3            Section 5.01(e) of the Credit Agreement is hereby deleted and
replaced in its entirety with the following:
 
“(e)           Promptly after the preparation thereof, and no later than sixty
(60) days after the last day of each calendar quarter, (i) computations of
Borrowing Base Net Operating Income for each Borrowing Base Property, (ii) Debt
Service Coverage Ratio as of the last day of such calendar quarter, (iii) a
Borrowing Base Certificate executed by a Financial Officer of the Administrative
Borrower setting forth its computation of the Borrowing Base Loan Amount as of
the last day of such calendar quarter for such calendar quarter, (iv) a
certificate executed by a Financial Officer of REIT certifying the amount of
Unencumbered Cash or Cash Equivalents maintained by REIT, which certificate
shall be in detail, scope and presentation acceptable to Administrative Agent,
in its sole discretion and (v) computations of Non-Borrowing Base Net Operating
Income for each Non-Borrowing Base Property.  The Administrative Agent shall
notify the Administrative Borrower in writing of any calculation errors or other
errors in the calculation of Borrowing Base Net Operating Income required by the
Administrative Agent pursuant to the definition of “Borrowing Base Net Operating
Income” herein and any corresponding adjustments to the Borrowing Base Loan
Amount (if any).”
 
1.4           Section 5.16 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
“Section 5.16.  Cash of Cash Equivalents.  REIT shall, at all times, maintain
UnencumberedCash or Cash Equivalents of not less than $500,000, measured as of
the last day of each calendar quarter based upon the certificate to be provided
by Administrative Borrower pursuant to Section 5.01(e)(iv) hereof.”
 
2.      Additional Required Amortization.  In addition to such other required
amortization payments set forth in the Credit Agreement, (a) on each of December
1, 2010, January 1, 2011, February 1, 2011 and March 1, 2011, Borrowers shall
make a principal payment in the amount of Two Hundred Thousand and 00/100ths
Dollars ($200,000.00) and (b) on each of July 1, 2011, August 1, 2011 and
September 1, 2011, Borrowers shall make a principal payment in the amount of Two
Hundred Fifty Thousand and 00/100ths Dollars ($250,000.00).
 
3.      Effectiveness of this Amendment. The amendments set forth in Section 1
above shall not be effective or binding (without affecting the other provisions
of this Amendment) until the following conditions have been satisfied or waived
in writing by Administrative Agent, in Administrative Agent’s sole and absolute
discretion(the date on which all such conditions being satisfied or waived, the
“Effective Date”):
 
3.1           Amendment Fee.  Borrower has paid to Administrative Agent an
amendment fee (the “Amendment Fee”) in an amount equal to sixty seven thousand
two hundred fifty and 00/100ths Dollars ($67,250.00).
 

 
- 6 -

--------------------------------------------------------------------------------

 
 
3.2           Principal Reduction.  Borrower has made a principal reduction
payment to Administrative Agent in an amount equal to two million and 00/100ths
dollars ($2,000,000.00) (the “Principal Reduction Payment”), such that after
giving effect to the Principal Reduction Payment the outstanding principal
balance of the Loans shall be $13,545,000;
 
3.3           Execution of Documents.  Administrative Agent shall have received
each of the following documents (collectively the “Transaction Documents”) duly
executed and delivered by each of the parties thereto:
 
(a)            this Amendment;
 
(b)            First Amendment to Assignment of Leases and Rents (Goldenwest);
 
(c)            Second Amendment to Deed of Trust (Goldenwest);
 
(d)            Second Amendment to Recorded Documents (Deer Valley);
 
(e)            Second Amendment to Recorded Documents (Pinnacle);
 
(f)            Second Amendment to Recorded Documents (Western); and
 
(g)           such other documents and instruments requested by Administrative
Agent.
 
3.4           Appraisals.  Administrative Agent shall have obtained, at
Borrower’s sole cost and expense current Appraisals with respect to each of the
Goldenwest Property, the Western Property, the Deer Valley Property and the
Pinnacle Property.
 
3.5           Title Updates. Administrative Agent shall have obtained, at
Borrowers’ expense, such new lender’s title policies or modification, date-down
or other endorsements to Lenders’ existing title policies as Administrative
Agent may require to insure the continued validity of the Existing Deeds of
Trust, as amended, and their, respective, continuing first lien priority on each
of the Goldenwest Property, the Western Property, the Deer Valley Property and
the Pinnacle Property, over all encumbrances not previously approved in writing
by Administrative Agent.
 
3.6           No Defaults.  As of the Effective Date no Default or Event of
Default shall have occurred and be continuing.
 
3.7           Payment of Expenses.  Borrowers shall have paid to Administrative
Agent all costs and expenses incurred in connection with this Amendment as
provided in Section 7 hereof.
 
3.8           Representations and Warranties.  The representations and
warranties of the Credit Parties set forth in Section 3 of this Amendment shall
be true and correct in all material respects on and as of the Effective Date;
provided that any such representations and warranties that by their express
terms are made as of a specific date shall be true and correct in all material
respects as of such specific date.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
4.      Representations and Warranties.  To induce Lenders and Administrative
Agent to enter into this Amendment, the Credit Parties hereby represent and
warrant that:
 
4.1 The outstanding principal amount of the Loan as of the date hereof, after
giving effect to the Principal Reduction Payment, is $13,545,000.00.
 
4.2 The execution, delivery and performance by each Credit Party of this
Amendment, the other Transaction Documents, and any other documents in
connection herewith, or therewith, to which it is a party are (a) within its
powers and have been duly authorized by all necessary action, (b) require no
action by or in respect of, or filing with, any Governmental Authority, any
property manager or other third party, (c) do not contravene, or constitute a
breach of or default under, any provision of applicable law or regulation, any
of its constitutive documents or of any judgment, injunction, order, decree,
permit, license, note, mortgage, agreement or other instrument binding upon such
Person or any of its Subsidiaries or their respective assets and (d) do not
result in the creation or imposition of any Lien on any asset of any Credit
Party or any of its Subsidiaries.
 
4.3 This Amendment, the other Transaction Documents and such other documents and
instruments executed by such Credit Party in connection herewith, or therewith,
have been duly executed and delivered by each Credit Party and constitutes a
valid and binding agreement of each Credit Party, in each case enforceable in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.
 
4.4 Each of the representations and warranties contained in Article III of the
Credit Agreement, as modified herein, is true and correct, in all material
respects, as of the date hereof, as though made on, and as of, the date hereof;
provided that any such representations and warranties that by their express
terms are made as of a specific date shall be true and correct in all material
respects as of such specific date.
 
5.      Exit Strategy.
 
5.1          Subject to the terms of the Financing Documents, the Borrowers
shall use their commercially reasonable efforts to pay-off the outstanding
principal balance of the Loans, all accrued interest, costs and fees under the
Financing Documents with proceeds (a) of a loan from a lender that is not an
Affiliate of Administrative Agent or Lenders (a “Refinancing”) and (b) from the
sale of one or more of the Properties to one or more third party purchasers in
arms’-length, all-cash transactions, subject to terms and conditions acceptable
to Agent in its sole discretion (each a “Property Sales Event”).  The foregoing
shall not be deemed a violation of Section 6.03 of the Credit Agreement,
provided, that (y) no Borrower shall enter into a contract for the sale of any
one or more of the Properties and (z) no Property Sales Event shall occur, each
without the prior written consent of the Administrative Agent.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
5.2           On or before the 5th day of each of December, 2010 and January,
March, May and July, 2011, the Borrowers shall deliver to Agent a written
summary of the Borrowers’ efforts to (a) obtain a Refinancing and (b) market and
to sell the Properties and such other actions taken to cause a Property Sales
Event, with the first month’s summary due on or before December 5, 2010.  The
Borrowers shall promptly inform the Administrative Agent in writing of any offer
to obtain a Refinancing or to purchase any of the Properties submitted to the
Borrowers and shall provide the Administrative Agent with a copy of the
same.  The Borrowers shall promptly review and consult with the Administrative
Agent concerning any and all offers to obtain a Refinancing or purchase any of
the Properties received by the Borrowers or the Borrowers’ agents and
representatives.
 
5.3           The Administrative Agent and the Lenders neither undertake nor
assume any responsibility or duty to the Credit Parties or any other Person in
connection with the review and approval of offers to provide the Refinancing or
in connection with a Property Sales Event, passing judgment upon or informing
the Credit Parties or any other Person regarding the same or any other matter
pertaining thereto, or any negotiations concerning the Refinancing or any
PropertySales Event in which the Administrative Agent or the Lenders may
participate.  Any such review, approval and the like is solely for the purpose
of protecting the Administrative Agent’s and the Lenders’ interests, and such
review, approval and the like shall not render the Administrative Agent or the
Lenders liable to the Credit Parties or any other Person with respect
thereto.  Neither the Administrative Agent nor the Lenders shall be liable or
have any obligation to the Credit Parties by reason of the Administrative
Agent’s failure or unwillingness to approve the terms of any sale of the
Properties.  The Administrative Agent and the Lenders owe no duty of care to
protect or inform the Credit Parties or any other Person with respect to the
Refinancing or the marketing and sale of the Properties or with respect to any
other matter pertaining to the Properties, and neither the Administrative Agent
nor the Lenders shall be responsible or liable to the Credit Parties or any
other Person therefor.  By approving any offer or purchase and sale agreement
with respect to the purchase of any of the Properties, neither the
Administrative Agent nor the Lenders shall be deemed to have warranted or
represented the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof.  Nothing contained herein
shall cause the Administrative Agent or any Lender to be a mortgagee in
possession of any of the Properties or impose any liability of a mortgagee in
possession upon the Administrative Agent or any Lender.  Without limiting the
generality of the foregoing, the Administrative Agent shall not have any
obligation to the Credit Parties or any other Person to ensure or maximize the
profitability of or proceeds from the sale of any of the Properties or to
prevent any losses in connection therewith.
 
6.      Ratification of Credit Agreement.  Except as specifically amended
hereby, the terms and conditions of the Credit Agreement and the other Financing
Documents are in all respects ratified and confirmed and remain in full force
and effect.
 
7.      Governing Law.   THIS AMENDMENT, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION, as more fully set forth in Section 9.09
of the Credit Agreement, which Section 9.09 is incorporated herein mutatis
mutandis as though set forth herein in full.

 
- 9 -

--------------------------------------------------------------------------------

 
 
8.      Compliance, Release.  As additional consideration for Administrative
Agent and Lenders to enter into this Amendment, the Credit Parties hereby
acknowledge and agree that, as of the date of this Amendment: (i) Administrative
Agent and Lenders have fully complied with all of their respective obligations
under the Financing Documents, (ii) the Credit Parties have no knowledge of any
act or omission on the part of Administrative Agent or Lenders that constitutes
a default by Administrative Agent or Lenders under any of the Financing
Documents (or that, with the giving of notice, the passage of time, or both,
would constitute a default by the Administrative Agent or Lenders thereunder),
(iii) the Credit Parties have no knowledge of any fact or circumstance that
would prevent or prohibit Administrative Agent or Lenders from enforcing the
Financing Documents, and (iv) the Credit Parties have no claims, demands,
damages, suits, cross-complaints, causes of action or debts of any kind or
nature whatsoever that can be asserted to reduce or eliminate all or any portion
of its obligation to repay the Loans or to seek any affirmative relief from
Administrative Agent or Lenders with respect to the Loans or the Borrowing Base
Properties.  The Credit Parties hereby release and forever discharge, and agree
to indemnify, defend and hold harmless, Administrative Agent and Lenders and
their respective agents, servants, employees, directors, officers, trustees,
beneficiaries, attorneys, branches, affiliates, subsidiaries, successors and
assigns, of and from all damages, losses, claims, demands, liabilities,
obligations, actions, suits and causes of action whatsoever, that the Credit
Parties may now have or claim to have against Administrative Agent or Lenders as
of the date of this Amendment, and whether presently known or unknown, and of
every nature and extent whatsoever, on account of or in any way concerning or
arising out of the Borrowing Base Properties or the Loans, or founded upon any
of the Financing Documents, including, but not limited to, all such loss or
damage of any kind heretofore sustained or that may arise as a consequence of
the dealings between the parties up to and including the date of this
Amendment.  The Credit Parties acknowledge and agree that this release is
intended to extend to claims they do not know or suspect to exist.
 
9.      Payment of Administrative Agent’s and Lenders’ Expenses.  Borrowers
agree to reimburse Administrative Agent and Lenders for all out-of-pocket
expenses incurred by Administrative Agent and Lenders in connection with the
drafting, negotiation, execution, delivery and performance of this Amendment and
all related documents, including, but not limited to, reasonable attorneys’ fees
and costs incurred by Administrative Agent and Lenders, premiums for
anyendorsements to Lenders’ existing title policies, recording charges, escrow
fees and all other costs.
 
10.    Counterparts; Integration; Effectiveness.  This Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Amendment, and the other Financing
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 3 hereof, this Amendment shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.
 
Signatures on the following page.

 
- 10 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first set forth above.
 

 
“BORROWERS”
     
CORNERSTONE OPERATING PARTNERSHIP, L.P.
       
By:
Cornerstone Core Properties REIT, Inc.
   
its General Partner
           
By:
/s/ Sharon C. Kaiser
     
Name: Sharon C. Kaiser
     
Title: Chief Financial Officer
         
COP-GOLDENWEST, LLC
       
By:
Cornerstone Operating Partnership, L.P.
   
its sole Member
           
By:
Cornerstone Core Properties REIT, Inc.
     
its General Partner
             
By:  /s/ Sharon C. Kaiser
     
Name:Sharon C. Kaiser
     
Title:Chief Financial Officer
     
COP-WESTERN AVE., LLC
     
By:
Cornerstone Operating Partnership, L.P.
   
its sole Member
         
By:
Cornerstone Core Properties REIT, Inc.
     
its General Partner
             
By:  /s/ Sharon C. Kaiser
     
Name:Sharon C. Kaiser
     
Title:Chief Financial Officer



signature page continues

 
- 11 -

--------------------------------------------------------------------------------

 



 
COP-DEERVALLEY, LLC
     
By:
Cornerstone Operating Partnership, L.P.
   
its sole Member
         
By:
Cornerstone Core Properties REIT, Inc.
     
its General Partner
             
By: /s/ Sharon C. Kaiser
     
Name:Sharon C. Kaiser
     
Title:Chief Financial Officer
         
COP-PINNACLEPEAK, LLC
     
By:
Cornerstone Operating Partnership, L.P.
   
its sole Member
         
By:
Cornerstone Core Properties REIT, Inc.
     
its General Partner
             
By: /s/ Sharon C. Kaiser
     
Name:Sharon C. Kaiser
     
Title:Chief Financial Officer
         
“GUARANTORS” and
 
“RECOURSE LIABILITY PARTY”
     
CORNERSTONE CORE PROPERTIES REIT, INC.
         
By:
/s/ Sharon C. Kaiser
   
 Name:Sharon C. Kaiser
   
 Title:Chief Financial Officer
         
CORNERSTONE REALTY ADVISORS, LLC
         
By:
/s/ Sharon C. Kaiser
   
 Name:Sharon C. Kaiser
   
 Title:Chief Financial Officer
         
By:
         
 Name:
   
 Title:



signature page continues



 
- 12 -

--------------------------------------------------------------------------------

 
 


 
“ADMINISTRATIVE AGENT”
     
HSH NORDBANK AG, NEW YORK BRANCH
       
By :
/s/ Michael Carter
   
Name:      Michael Carter
   
Title:        Senior Vice President
       
By :
_/s/ Heidrun Meyer
   
Name: Heidrun Meyer
   
Title: Senior Vice President
       
“LENDERS”
       
HSH NORDBANK AG, NEW YORK BRANCH
       
By :
/s/ Michael Carter
   
Name:Michael Carter
   
Title:Senior Vice President
       
By :
_/s/ Heidrun Meyer
   
Name:       Heidrun Meyer
   
Title:         Senior Vice President

 
 
- 13 -

--------------------------------------------------------------------------------

 